United States Court of Appeals,

                                Fifth Circuit.

                                 No. 94-10344

                           Summary Calendar.

            FORD MOTOR CREDIT COMPANY, Plaintiff-Appellee,

                                      v.

               William A. BRIGHT, Defendant-Appellant.

                                Oct. 10, 1994.

Appeal from the United States District Court for the Northern
District of Texas.

Before SMITH, EMILIO M. GARZA and PARKER, Circuit Judges.

     ROBERT M. PARKER, Circuit Judge:

     Defendant-Appellant William A. Bright ("Bright") appeals the

district court's March 10, 1994 order denying his Motion to Vacate

or Reconsider Order Granting Summary Judgment and Declaring Moot

Motion for Leave to Amend pursuant to FED.R.CIV.P. 59(e) and 15(a).

We conclude that the district court did not abuse its discretion in

denying Bright's motion to reopen his case.           AFFIRM.

                     FACTS AND PROCEDURAL HISTORY

     Bright was the majority shareholder, president and director of

Horn-Williams Ford, Inc. ("Horn-Williams"), a Ford dealership in

Dallas,   Texas.    Horn-Williams      participated    in   a   "floor-plan"

financing    agreement   with    Plaintiff-Appellee    Ford     Motor   Credit

Company ("Ford Credit"), through which Ford Credit financed the

purchase of new cars by Horn-Williams, receiving payment upon the

sale of the cars by Horn-Williams.

     In 1988, Horn-Williams obtained a capital loan of $600,000

                                      1
from Ford Credit.    The loan was renewed on May 9, 1990 for the

balance of $370,056.36.       Bright, in his individual capacity,

executed a continuing guaranty covering all monies loaned to Horn-

Williams, and executed individual unconditional guaranties on the

capital loan and its renewal.

     After    experiencing   financial    difficulties,   Horn-Williams

defaulted on its obligations under the capital loan renewal and

floor plan financing agreements.       On August 6, 1991, Horn-Williams

filed for Chapter 11 bankruptcy relief, which was subsequently

converted to a liquidation under Chapter 7 on January 31, 1992.

     Ford Credit made a demand for payment on Bright as guarantor

of the Horn-Williams debt.    When no payment was forthcoming, Ford

Credit filed suit on January 20, 1993 to recover debts on the

unconditional guaranties signed by Bright in connection with the

loans made by Ford Credit to Horn-Williams.

     On November 10, 1993, Ford Credit filed a Motion for Summary

Judgment.    The district court granted Bright an extension of time

to respond to Ford Credit's motion due to the sudden death of

Bright's counsel.   On February 25, 1994, the court granted summary

judgment for Ford Credit on the grounds that Bright relied on a

defense that he failed to raise in his answer to Ford Credit's

complaint.   The court entered Final Judgment against Bright for a

total of $1,565,755.13, plus attorneys' fees.        On March 7, 1994,

Bright filed a motion to vacate or for reconsideration pursuant to

Rule 59(e) and a motion for leave to file an amended answer

pursuant to Rule 15(a).      On March 10, 1994, the district court


                                   2
denied Bright's Rule 59(e) motion, and declared moot Bright's Rule

15(a) motion.    Bright appeals the court's March 10, 1994 order.

                              STANDARD OF REVIEW

       A motion to vacate or for reconsideration filed pursuant to

FED.R.CIV.P. 59(e) allows a losing party to seek the trial court's

reconsideration of its order granting summary judgment if served

within 10 days of the rendition of judgment.                  See Lavespere v.

Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 173-74 (5th

Cir.1990), cert. denied, --- U.S. ----, 114 S. Ct. 171, 126 L. Ed. 2d
131   (1993).     If    the    party   seeking       reconsideration     attaches

additional materials to its motion that were not presented to the

trial court for consideration at the time the court initially

considered the motion for summary judgment, the court may consider

the new materials in its discretion.                 Fields v. City of South

Houston,   Texas,      922 F.2d 1183,    1188    (5th   Cir.1991)    (citing

Lavespere, 910 F.2d at 172-75).                If the court considers the

materials but still grants summary judgment, the appellate court

may review all materials de novo.            Fields, 922 F.2d at 1188 (citing

Lavespere, 910 F.2d at 177-78).                "On the other hand, if the

district court refuses to consider the materials, the reviewing

court applies the abuse of discretion standard."               Fields, 922 F.2d

at 1188.   "Under this standard, the district court's decision and

decision-making process need only be reasonable."                  Midland West

Corp. v. Federal Deposit Ins. Corp., 911 F.2d 1141, 1145 (5th

Cir.1990).      Because      the   district    court   did   not   consider   the

materials Bright submitted with his Rule 59(e) motion, we review


                                        3
the court's order for an abuse of discretion.                  In addition, we

review the district court's denial of Bright's motion to amend his

complaint pursuant to FED.R.CIV.P. 15(a) for an abuse of discretion.

See Southern Constructors Group, Inc. v. Dynalectric Co., 2 F.3d
606, 611 (5th Cir.1993).

                                     DISCUSSION

        Bright's answer to Ford Credit's complaint did not plead a

defense under TEX.BUS. & COM.CODE § 9.504(c).              However, in response

to Ford Credit's summary judgment motion, Bright argued that he was

not liable on the guaranties because he did not receive a notice of

the sale of the collateral, and because Ford Credit did not dispose

of   the    collateral     in   a   commercially    reasonable     manner.   The

district court granted summary judgment, finding that because

Bright failed to specifically deny notification or commercially

reasonable disposition in his answer, there existed no triable

issue of fact as to Bright's liability on the guaranties.

        In its order denying Bright's Rule 59(e) motion and Rule

15(a)      motion,   the    district    court     stated    that   the   "alleged

"professional carelessness' of Bright's previous counsel does not

merit reinstatement of his case." Our review of the record reveals

no abuse of discretion.         Bright failed to plead a defense pursuant

to § 9.504(c) in his answer to Ford Credit's complaint.                  He also

failed to seek leave to amend his answer to include the defense

before the district court entered summary judgment against him.                A

court considering a Rule 59(e) motion requesting reconsideration

may take into consideration an attorney's conduct in determining


                                         4
whether to reopen a case.       See Lavespere, 910 F.2d at     175.

Therefore, the court's decision regarding whether to reopen a case

must be reviewed in light of all the relevant circumstances on a

case-by-case basis.   Id.   In this case, we find that the district

court did not abuse its discretion in denying Bright's Rule 59(e)

motion. Further, we find that the district court did not abuse its

discretion in denying Bright's Rule 15(a) motion as moot.   AFFIRM.




                                  5